341 F.2d 304
Application of Noble ANDRÉ.
Patent Appeal No. 7303.
United States Court of Customs and Patent Appeals.
February 18, 1965.

Dirks B. Foster, San Francisco, Cal., (Mark R. Mohler, San Francisco, Cal., of counsel), for appellant.
Clarence W. Moore, Washington, D. C., (L. F. Parker, Washington, D. C., of counsel), for the Commissioner of Patents.
Before RICH, Acting Chief Judge, and MARTIN, SMITH, and ALMOND, Judges.
MARTIN, Judge.


1
This appeal is a review of the board's affirmance of the rejection of appellant's claims 9 and 10 in application serial No. 780,603 for a "Multi-Can Package and Blank," filed December 15, 1958. The specification states that this application is a continuation-in-part of serial No. 557,885, filed January 9, 1956. No claims stand allowed. The question is one of obviousness under 35 U.S.C. § 103.


2
The invention is a paper wrapper of the type used for six-packs of canned items. Its major features are best understood by reference to Figures 2 and 5 of the application reproduced below:


3
NOTE: OPINION CONTAINING TABLE OR OTHER DATA THAT IS NOT VIEWABLE


4
As the first major feature of the invention, a paper blank is tightly wrapped around the cans so that the rims or chimes 8 and 22 of the cans protrude through arcuate slits provided therefor. The second major feature is a display strip 10 which is positioned by folding in extensions 11, which terminate midway along the side panels 3, so that the extensions spring past the cans and are tightly secured thereby.


5
The following references were relied on for the rejection:


6
  Kinkenon            2,033,526    Mar. 10, 1936
  Murray              2,765,073    Oct. 2, 1956
  André               2,828,009    Mar. 25, 1958
  Fisher              2,889,040    June 2, 1959
  Filmer Ltd., et
    al. (British)       736,218    Sept. 7, 1955


7
Claims 9 and 10 were rejected by the examiner as unpatentable over André, showing a tightly wrapped slitted sleeve-type wrapper, in view of Fisher, Filmer or Kinkenon, all of which show a display strip. Additionally, claim 10 was rejected as unpatentable over Murray, who has showings similar to André, in view of each of the secondary references. Neither the board nor appellants make any distinction between the claims or between such rejections. On analysis of the claims and references, we also see no reason to do so and accordingly will treat them together.


8
An inspection of figures 2 of André and 8 of Murray below show the tightly wrapped sleeve-type wrapper with slits for the chimes of cans:


9
NOTE: OPINION CONTAINING TABLE OR OTHER DATA THAT IS NOT VIEWABLE


10
Typical of the secondary references showing the other major feature, the display strip, is Fisher:


11
NOTE: OPINION CONTAINING TABLE OR OTHER DATA THAT IS NOT VIEWABLE Fisher has two display strips 12 and 13, which are joined along the sides by a connecting extension 10. This extension is sprung past the cans in the folded condition as shown best in Fig. 6. Pull tab 23 facilitates reopening the package. The Filmer reference shows a single display strip along the lower edge of an open-ended sleeve. The infolded extension continues around the remaining three edges and is secured on the sides by staples. Kinkenon also shows a single display strip with full side extensions.


12
The following analysis of representative claim 10 shows portions of the claim in two columns according to the correspondence said to exist between the primary and secondary references:1


13
                                                Fisher or Kinkenon
       André or Murray                         or Filmer

    10. A package comprising:
    at least one row of a plurality of
    cylindrical objects in side by side
    relation,

    an open ended sleeve enclosing
    said row with the end objects in
    said row at the open ends of said
    sleeve,

                                          a pair of strips one at each end
                                          of said sleeve in positions extending
                                          across the sides of said end
                                          objects that face outwardly of
                                          said open ends of said sleeve,

    said sleeve and said strips being
    formed from a single elongated
    cardboard blank having side edges
    extending longitudinally thereof
    and transversely creased to
    form a longitudinally extending
    series of panels including a pair
    of spaced end panels and a pair
    of spaced side panels alternating
    with and immediately adjacent
    to said end panels and a pair of
    terminal end sections,

                                            said strips extending along and
                                            projecting oppositely outwardly
                                            from side edges of one of said end
                                            panels and having

                                            extensions at their ends integrally
                                            connected therewith and
                                            with said side panels along said
                                            side edges,

                                            said extensions terminating      A
                                            within the extent of said side
                                            panels.

    said blank having openings therein,


14
    said blank being so tightly wrapped
    around said row in forming
    said sleeve as to forcibly project
    portions of said objects through
    said openings and to hold said objects
    in said sleeve with

    said end panels extending over
    and substantially in engagement
    with the opposite ends of said objects
    and said side panels extending
    over and substantially in engagement
    with the oppositely outwardly
    facing sides of said row
    of objects,

                                          said extensions extending into
                                          said sleeve to positions between
                                          said side panels and said objects
                                          with the latter solely holding said
                                          extensions therein,                B

    and means securing said terminal
C   end sections together maintaining
    said sleeve so wrapped
    around said objects

                                          and said strips and said extensions
                                          in their said positions.           D


15
The italicized portions, referred to by letters A-D, are said by appellant not to be found in the references and are alleged to form the basis of the unobviousness of the combination. We do not agree.


16
Regarding italicized portion A, we see it to be no more than an obvious matter of choice to terminate the extension midway along the sides. Appellant's specification does not indicate that any particular significance was placed on that detail of the wrapper for it states:


17
"* * * While the extensions 11 may continue the full widths of the panels 3, if desired, there is no actual need for it in the present invention, and they are therefore indicated as terminating along diagonally extending free end edges 15 at points intermediate the end edges of the panels 3."


18
Appellant contends that a saving of paper is obtained by the use of shorter, or "terminating," extensions since the blanks can be nested in cutting them from a paper strip. Assuming the record supports this saving, it is not persuasive of patentability since it is obvious to consider such matters in the design of blanks.


19
Regarding italicized portion B, appellant states that the wrapper of Fisher is a loose one and the extensions may be reopened by means of pull tab 23. This is said to be in contrast to the present invention in which the extension is tightly secured in position. Fisher recognizes that the cans will lock the folded extension in place, stating:


20
"* * * if each closing flap [side extension] is moved inwardly further along its hinge line [fold], the outer end of each flap will first engage the periphery of the can and, upon further movement in the same direction, will bend and then straighten out and be locked against the back of the can."


21
It is apparent that a slitted wrapper of the type of Murray or André, by permitting the chimes to project through the arcuate slits, will result in a tight fit between the cans and sides of the wrapper. It follows predictably that a more snug fit is obtained when the display strip is used with the slitted-type wrapper. Moreover, that italicized language of the claim does not permit any distinction over the somewhat looser wrapping of Fisher.


22
Italicized portion C refers to interlocking tabs which secure the ends of the sleeve together. For that purpose we find tabs in the André patent, and glue in both André and Murray. Portion D merely refers to the strips and extensions in their relative positions as earlier recited in the claim, which were amply discussed above.


23
Appellant argues that the combination of references is improper, stating:


24
"However, for such a rejection to be proper, it is necessary that at least one of the references suggest the combination or the selection from and incorporation of features into the other. As stated [in] In re Hortman, 46 CCPA 814, 264 F.2d 911, 121 U.S.P.Q. (BNA) 218, 220 (1959):


25
"`It is well settled that references may not be combined where "there is no suggestion in either of the references that they can be combined * * *" to meet the recitation of appellant's claims. In re Shaffer [43 CCPA 758, 229 F.2d 476, 108 U.S.P.Q. (BNA) 326] * * *.'


26
"To the same effect are In re Rothermel and Waddell, 47 CCPA 866, [276 F.2d 393] 125 U.S.P.Q. (BNA) 328 (1960) and In re Pavlecka, 50 CCPA 1406 [318 F.2d 339] 138 U.S.P.Q. (BNA) 152 (1963). The latter decision points out that the appellant's disclosure may not be used as the source of the suggestion for combining features of various references, but that such suggestion must come from the references themselves."


27
We disagree not with the principles set forth in those cases, but with the application of them as controlling in all fact situations involving the question of obviousness. Each case involving the question of obviousness must ultimately rest on its own facts; those facts here dictate a holding that the combination is obvious. As stated recently in In re Conti, 337 F.2d 664, at 670, 52 CCPA 817, Judge Almond speaking for the court,


28
"* * * We think that the structures shown in the references when contemplated by one of ordinary skill in the art would, in themselves, suggest or hint at the combination of old features here claimed."


29
In our opinion that is the situation here.


30
For the foregoing reasons the decision of the board is affirmed.


31
Affirmed.


32
SMITH, J., concurs in the result.



Notes:


1
 This analysis is from appellant's brief